Citation Nr: 0511501	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-17 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as consequent to exposure to ionizing 
radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from June 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, VA Regional Office (RO) that denied service connection 
for prostate cancer, claimed as consequent to exposure to 
ionizing radiation at Nagasaki in 1945.

The Board notes that appellant recently submitted an 
alternative theory of causation for his prostate cancer, i.e. 
that the disorder is consequent to radiation treatment that 
appellant received at a VA medical facility.  RO is currently 
adjudicating that claim under 38 U.S.C.A. § 1151, and the 
only issue currently before the Board is the question of 
whether appellant's prostate cancer is consequent to exposure 
to radiation at Nagasaki.

The case was remanded for further development in January 
2003.  The instructions of that remand were not fully 
complied with, and the case is therefore remanded once again 
for compliance with the original remand instructions.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify appellant if 
further action is required on his part.


REMAND

In January 2003, the Board remanded the claim back to RO.  
The remand instructed RO to do the following:  (1) Request 
all available records concerning appellant's exposure to 
radiation, including, but not limited to, appellant's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 
1141), and thereafter forward all such records to the 
Undersecretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  (2) If it is determined that the 
veteran was exposed to ionizing radiation as claimed, refer 
the issue to the VA Undersecretary for Benefits.  (3) After 
the above development is completed, readjudicate the issue, 
and, if the benefit sought is not granted, provide appellant 
and his service representative with a supplemental statement 
of the case and afford them a chance to respond thereto prior 
to returning the case to the Board for appellate review. 

From the Board's review of the file, it appears that RO 
submitted a request to the Navy for a copy of appellant's DD 
Form 1141, received a response from the Navy in April 2004 
that no DD Form 1141 is on file, and thereupon returned the 
file to the Board without further action.  RO did not submit 
records to the Undersecretary for Health or to the VA 
Undersecretary for Benefits, did not readjudicate the claim, 
and did not issue a new SSOC prior to returning the case to 
the Board, all of which were indicated by the terms of the 
remand.  As noted below, there is evidence of radiation 
exposure.

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  The Board accordingly 
finds that the issue of entitlement to service connection for 
prostate cancer, claimed as consequent to exposure to 
radiation at Nagasaki, is not yet ready for appellate review 
and that further development is necessary.

The Board notes that under 38 C.F.R. § 3.311(b)(4) three 
determinations must be made before a claim is submitted to 
the Undersecretary for Health, and that requirement has 
already been satisfied.  First, the veteran must have been 
exposed to ionizing radiation, specifically including the 
occupation of Nagasaki; in this case, appellant's service in 
Nagasaki is documented in the Defense Threat Reduction Agency 
letter to appellant dated December 9, 1998.  Second, the 
veteran must have subsequently developed a radiogenic 
disease, and in this case appellant has been diagnosed with 
prostate cancer, a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(xxiii).  Third, such disease must have become 
manifest within the specified period (for prostate cancer, 
more than five years after exposure), and in this case 
appellant's cancer became manifest in 1991 or 1992, more than 
40 years after radiation exposure.  Therefore, although it is 
regrettable that a DD Form 1141 is not available, the 
criteria for submission to the Undersecretary for Health have 
been essentially satisfied.

Finally, the Board notes that the VCAA now requires VA to 
inform a claimant of the need to provide VA "everything 
you've got" concerning the claim.  See 38 C.F.R. § 3.159 
(2004).  That requirement was not expressly fulfilled in any 
of the duty-to-assist correspondence provided appellant to 
date, and should be accomplished during future development.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  RO should contact appellant and 
advise him to "give us all he's got" 
in regard to the specific dates that 
his ship, the U.S.S. Lunga Point, was 
at Nagasaki, and in regard to 
appellant's personal exposure to 
radiation.  If there is indication from 
appellant or his representative that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  In accordance with the instructions 
of the remand of January 2003, RO 
should provide appellant's file to the 
Undersecretary for Health for 
preparation of a dose estimate, to the 
extent feasible based on available 
methodologies.  See 38 C.F.R. 
§ 3.311(b) (2004).

3.  In accordance with the instructions 
of the remand of January 2003, RO 
should thereafter provide appellant's 
file to the VA Undersecretary for 
Benefits for a determination as to 
whether it is at least as likely as not 
that appellant's prostate cancer is 
consequent to exposure to radiation in 
service.  See 38 C.F.R. § 3.311(c) 
(2004)

4.  The VA Undersecretary for Benefits, 
after conducting review and appropriate 
outside consultation, will notify RO of 
the determination of causation, upon 
which RO should re-adjudicate 
appellant's claim.  To ensure 
compliance with all notice and the 
duty-to-assist provisions, RO should 
conduct a de novo review of all 
evidence of record as to this issue.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



